Case 8:21-cv-01040-JVS-ADS Document 1-3 Filed 06/11/21 Page 1 of 11 Page ID #:63




                   Exhibit 3
Case 8:21-cv-01040-JVS-ADS Document 1-3 Filed 06/11/21 Page 2 of 11 Page ID #:64

                                                                                                       US006920527B2

  (12) United States Patent                                                            (10) Patent N0.:              US 6,920,527 B2
            Cloutier et al.                                                            (45) Date of Patent:                      Jul. 19, 2005


  (54)       PORTABLE RAM DRIVE                                                      2005/0020304 A1 *    1/2005 ShinZaki ................ .. 455/5561

  (75) Inventors: Jon W. Cloutier, Austin, TX (US);                                                 OTHER PUBLICATIONS
                  Richard C- C0unts> Cedar Pa¥k> TX                                 http://WWW.pendrive.com/intro.php, 2001, 3 pages.
                       Henry Wurzburg Aust1n> TX                                    http://WWW.pendrive.com/features.php, 2001, 3 pages.
                                                                                    * cited by examiner
  (73) Assignee: Standard Microsystems Corporation,
                                Hauppauge, NY (Us)                                  Primary Examiner—Reba I. Elmore
                                                                                    (74) Attorney, Agent, or Firm—Meyertons Hood Kivlin
  ( * ) Notice:                 Subject to any disclaimer, the term of this         KOWffTt & GOetZel, PC; Jeffrey 0 Hood; Russell E
                                patent is extended or adjusted under 35             Henrlchs
                                U.S.C. 154(b) by 333 days.                          (57)                   ABSTRACT
  (21)      Appl. No.: 10/364,583                                                   A portable RAM drive comprising data stored on a non
              _    _                                                                volatile memory and transferable to a volatile memory When
  (22)       Flled'              Feb‘ 11’ 2003                                      the portable RAM drive is coupled to a computer system.
  (65)                          Prior Publication Data                              When the portable RAM drive is plugged into the computer
                                                                                    system, the data from the non-volatile memory may be
             Us 2004/0158674 A1 Aug 12: 2004                                        transferred to the volatile memory for faster access by the
  (51) Int. c1.7 .............................................. .. G06F
                                                                     _
                                                                        12/00       Compute/r- If thetportfble RAM drive is unpluggglde fr“?
                                                                                    compu er, an in erna poWer source may poWer
                                                                                                                                             $6
                                                                                                                                        por a e
       glslldcltl.        h                                711/23 315/181           RAM drive long enough to transfer the data from the volatile
  (     )     1e       0    earc      """""""""""""""" "                ’           memory to the non-volatile memory. In one embodiment,
                                                 .                                  the portable RAM drive may use a restraining device or an
  (56)                           References Clted                                   indicator light to indicate to the user that the portable RAM
                           U.S. PATENT DOCUMENTS                                    drive should not be unplugged from the computer because
                                                                                    the data has not yet been transferred from the volatile
                           g1               2331b et a1‘ """"" "                    memory to the non-volatile memory.
          6:614:708 B1 * 9/2003 Lin et a1. ..                     365/228
      2003/0217206 A1 * 11/2003 Poo ........................... .. 710/68                         20 Claims, 5 Drawing Sheets



                                                                                                401

                                                                   USB connection /                                           403


                                                                                   _ power                     Internal power
                                                                                                                   source
                                                                            Data




                                                                                                                                          405
                       .                                           Memory controller                            Non-volatile
              Vo|at|Ie Memory -4— Data——>‘                                  Chip       <— DaIaLP                   Memory




            409                                                407
Case 8:21-cv-01040-JVS-ADS Document 1-3 Filed 06/11/21 Page 3 of 11 Page ID #:65


  U.S. Patent          Jul. 19,2005   Sheet 1 0f 5         US 6,920,527 B2




                                                                    1 04




                                                           105




                          Figure 1
Case 8:21-cv-01040-JVS-ADS Document 1-3 Filed 06/11/21 Page 4 of 11 Page ID #:66


  U.S. Patent          Jul. 19,2005   Sheet 2 0f 5         US 6,920,527 B2




                           Figure 2
Case 8:21-cv-01040-JVS-ADS Document 1-3 Filed 06/11/21 Page 5 of 11 Page ID #:67


  U.S. Patent          Jul. 19,2005   Sheet 3 0f 5         US 6,920,527 B2




                          Figure 3
Case 8:21-cv-01040-JVS-ADS Document 1-3 Filed 06/11/21 Page 6 of 11 Page ID #:68


  U.S. Patent             Jul. 19, 2005          Sheet 4 0f 5          US 6,920,527 B2




                                                           401

                                     USB connection
                                                                             403




                                           l
                                          Data
                                                                 Internal power
                                                                    source




                                           l,                                      405

        Volatile Memory 4—Data—> Memory controller                Non-volatile
                                      chip                         Memory



        /
      409                           407




                                    Figure 4
Case 8:21-cv-01040-JVS-ADS Document 1-3 Filed 06/11/21 Page 7 of 11 Page ID #:69


  U.S. Patent          Jul. 19,2005                Sheet 5 0f 5     US 6,920,527 B2

                                                              501
                                  Couple a portable
                                    RAM drive to a
                                  computer system
                                                          /
                                                              503
                                   Copy data from
                                   the non-volatile
                                    memory to the
                                   volatile memory
                                                          /
                                               7
                                                              505
                                  Computer system
                                  accesses the data
                                     in the volatile
                                        memory
                                                          /
                                               7
                                                              507
                                   Update the non
                                   volatile memory
                                  with data from the
                                   volatile memory
                                                          /
                                  Power the portable
                                                              509
                                  RAM drive with an
                               internal power supply to
                               update the non-volatile
                               memory with data from
                                the volatile memory



                                           t
                                  Indicate when data
                                 stored in the volatile
                                  memory has been
                                      updated to
                                   the non-volatile
                                                          /511
                                       memory




                              Restrain the portable RAM
                                drive in the computer
                                 system until the data
                                 stored in the volatile
                              memory has been updated
                                                           /13
                              to the non-volatile memory




                                 Figure 5
Case 8:21-cv-01040-JVS-ADS Document 1-3 Filed 06/11/21 Page 8 of 11 Page ID #:70


                                                      US 6,920,527 B2
                                1                                                                     2
                 PORTABLE RAM DRIVE                                     drive to the computer system until the data can be transferred
                                                                        from the volatile memory to the non-volatile memory.

           BACKGROUND OF THE INVENTION                                        BRIEF DESCRIPTION OF THE DRAWINGS

    1. Field of the Invention                                             A better understanding of the present invention may be
                                                                        obtained When the folloWing detailed description is consid
    The present invention relates generally to computer stor            ered in conjunction With the folloWing draWings, in Which:
  age mediums and speci?cally to portable computer storage
  mediums.                                                                FIG. 1 illustrates a computer system and a portable RAM
                                                                        drive, according to one embodiment;
    2. Description of the Related Art                              10
                                                                           FIG. 2 illustrates a computer system and a portable RAM
    Portable storage mediums for computer systems may                   drive With an indicator light, according to one embodiment;
  alloW a user to carry data from one computer system to
  another computer system. Among other uses, portable stor                 FIG. 3 illustrates a computer system and a portable RAM
  age mediums may alloW a user to back up critical data from            drive With a restraining mechanism, according to one
  a computer hard drive. Portable storage mediums, such as         15   embodiment;
  ?oppy disks and compact discs (CDs), may alloW data to be               FIG. 4 is a block diagram of a portable RAM drive,
  read and Written to a moveable disk surface. HoWever, many            according to one embodiment; and
  portable storage mediums have draWbacks. For example,                   FIG. 5 is a ?oWchart of a portable RAM drive process,
  ?oppy disks may be sloW and hold under ?ve megabytes of               according to one embodiment.
  data. Compact discs may hold more data than a ?oppy disk,               While the invention is susceptible to various modi?ca
  but they may be dif?cult to Write to and generally may only           tions and alternative forms, speci?c embodiments thereof
  be desirable for holding data that Will not be modi?ed (e.g.,         are shoWn by Way of eXample in the draWings and are herein
  executable programs and archives).                                    described in detail. It should be understood, hoWever, that
     Portable storage mediums may also be relatively large and          the draWings and detailed description thereto are not
  easily damaged. For eXample dropping a ?oppy disk or                  intended to limit the invention to the particular form
  scratching a CD surface may result in a loss of stored data.          disclosed, but on the contrary, the intention is to cover all
  Other portable storage mediums, such as memory sticks,                modi?cations, equivalents and alternatives falling Within the
  may use non-volatile memory, have moveable parts, and/or              spirit and scope of the present invention as de?ned by the
  be easily damaged if dropped. Portable storage mediums                appended claims.
  may also be relatively sloW to read and Write to compared to
                                                                                  DETAILED DESCRIPTION OF THE
  A
  a computer
     portable storage
              hard drive
                      medium
                         and random
                              may use
                                    access
                                       non-volatile
                                           memory memory                                   INVENTION
  that generally requires poWer to maintain the memory.                 FIG. 1: Computer System With a Portable RAM Drive
  HoWever, non-volatile memory may be signi?cantly sloWer                 FIG. 1 illustrates one embodiment of a computer system
  than volatile memory. Therefore, an improved portable                 and a portable memory apparatus 103 such as, but not
  memory device is desired.                                             limited to, a portable RAM drive. The portable RAM drive
                                                                        103 may include a housing 104 and a connector 105. In one
             SUMMARY OF THE INVENTION                                   embodiment, the portable RAM drive 103 may store data on
                                                                        a non-volatile memory and copy the data to a volatile
    One embodiment of the invention comprises a portable           40   memory When the portable RAM drive is coupled to a
  memory apparatus such as, but not limited to, a portable              computer system, such as, but not limited to, a laptop 101.
  RAM drive. The portable RAM drive may comprise a                      Other computer systems, such as, but not limited to a
  housing, a memory controller, a volatile memory, a non                personal computer, may also be Within the scope of the
  volatile memory, and a connector to connect the portable              invention. In one embodiment, the portable RAM drive may
  RAM drive to the computer system. Data may be stored on 45            be coupled to the laptop 101 through a connector 105 on the
  a non-volatile memory When the portable RAM drive is not   portable RAM drive 103 and a USB connector 107 on the
  coupled to a computer system and stored on a volatile      laptop 101. Other connectors such as, but not limited to a
  memory When the portable RAM drive is coupled to the       ?reWire connector and an advanced technology attachment
  computer system. The computer system may access data on               (ATA) serial connector may also be Within the scope of the
  the volatile memory at a higher speed than the data on the            invention. In one embodiment, the portable RAM drive 103
  non-volatile memory. When the portable RAM drive is                   may have a housing 104 made of an outer impact resistant
  plugged into the computer system, the data from the non               shell. The housing 104 may be made of a material such as,
  volatile memory may be transferred to the volatile memory             but not limited to, acrylonitrile butadiene styrene (ABS)
  for faster access by the computer system. If the portable             plastic or polycarbonate. Also, in one embodiment, the
  RAM drive is unplugged from the computer system, an              55   portable RAM drive 103 may not have any moving parts.
  internal poWer source may poWer the portable RAM drive                FIG. 4: A Portable RAM Drive Block Diagram
  long enough to transfer the data from the volatile memory to             FIG. 4 is a block diagram of one embodiment of a portable
  the non-volatile memory.                                              RAM drive 103. In one embodiment, the housing 104 of the
     In one embodiment, the portable RAM drive may not                  portable RAM drive 103 may comprise a USB connection
  have the internal poWer source, but may instead rely on an            401, an internal poWer source 403, a memory controller chip
  indicator, such as, but not limited to, an indicator light, to        407, a volatile memory 409, and a non-volatile memory 405.
  indicate to a user that the portable RAM drive should not be          The memory controller chip 407 may couple the volatile
  unplugged from the computer system because the data has               memory 409 to the non-volatile memory 405. In one
  not yet been transferred from the volatile memory to the              embodiment, the volatile memory 409 may include, but is
  non-volatile memory. In one embodiment, if the portable          65   not limited to, a fast page mode dynamic random access
  RAM drive does not have the internal poWer source, a                  memory (FPM DRAM), eXtended data out dynamic random
  restraining device may be used to restrain the portable RAM           access memory (EDO DRAM), synchronous dynamic ran
Case 8:21-cv-01040-JVS-ADS Document 1-3 Filed 06/11/21 Page 9 of 11 Page ID #:71


                                                     US 6,920,527 B2
                               3                                                                    4
  dom access memory (SDRAM), RAMBUSTM dynamic ran                      has sufficient poWer to transfer the data from the volatile
  dom access memory (RDRAM), and/or a static random                    memory back to the non-volatile memory, the computer
  access memory (SRAM). Other forms of volatile memory                 system or the memory controller chip may transfer the data
  are also contemplated. Aconnection, such as, but not limited         from the non-volatile memory to the volatile memory for
  to, USB connection 401, may provide a computer system                faster access by the computer system. In one embodiment,
  access to the data in either the volatile memory 409 or the          the computer system may access the data in the non-volatile
  non-volatile memory 405. The USB connection 401 may                  memory until the internal poWer source in the portable RAM
  also be a conduit for poWer from the computer system to the          drive has recharged enough (With poWer delivered through
  portable RAM drive to poWer the portable RAM drive While             the USB connection) to transfer data from the volatile
  the portable RAM drive is connected to the computer             10   memory to the non-volatile memory When the portable
  system. The USB connection 401 may also provide poWer to             RAM drive is unplugged.
  recharge an internal poWer source 403 such as, but not                  In one embodiment, if the portable RAM drive does not
  limited to, a rechargeable battery or a capacitor. Other             have the internal poWer source, the data may be transferred
  internal poWer sources 403 are also contemplated. In one             from the volatile memory to the non-volatile memory as
  embodiment, the memory controller chip 407 may include a        15 soon as the portable RAM drive is connected to the com
  microcontroller to control an indicator light (see FIG. 2) on        puter system. The portable RAM drive may depend on an
  the portable RAM drive 103.                                          indicator light or restraining device to alert a user if the
  FIG. 2: A Portable RAM Drive With an Indicator Light                 portable RAM drive needs more time to transfer data back
    FIG. 2 illustrates one embodiment of a computer system             to the non-volatile memory from the volatile memory When
  and a portable RAM drive With an indicator. In one                   the user is ready to unplug the portable RAM drive from the
  embodiment, the portable RAM drive 103 With the indicator,           computer system.
  such as, but not limited to, indicator light 203, may connect          At 505, data in the volatile memory may be accessed by
  to the computer system, such as, but not limited to, a               the computer system to be made available to the user.
  personal computer 201, With a connector 105. Other indi              Because the computer system is accessing data in the
  cators are also contemplated. For example, in one               25   volatile memory, time to access the data may be shorter than
  embodiment, an indicator may be displayed on a display               if the computer system had to access the data on the
  device. In another embodiment, the indicator may be a noise          non-volatile memory.
  source.                                                                At 507, the non-volatile memory on the portable RAM
  FIG. 3: A Portable RAM Drive With a Restraining Mecha                drive may be updated With data from the volatile memory as
  nism                                                                 the portable RAM drive is being used by the computer
    FIG. 3 illustrates one embodiment of a computer system             system. In one embodiment, each Write from the computer
  and a portable RAM drive With a restraining mechanism. In            system made to the volatile memory may also be made to the
  one embodiment, a portable RAM drive 103 With a restrain             non-volatile memory at the approximately the same time. In
  ing device 301 may connect to a computer system, such as,            one embodiment, the data in the volatile memory may be
  but not limited to, a personal computer 201, With a connector   35   periodically copied over to the non-volatile memory. In one
  105. In one embodiment, the restraining device may be a              embodiment, the portable RAM drive may transfer data in
  mechanical device including, but not limited to a screW and          the volatile memory, With changes that are made by the
  a clip. Other restraining devices are also contemplated.             computer system, to the non-volatile memory at one time.
  FIG. 5: FloWchart for a Portable RAM Drive Process                   For eXample, the data in the volatile memory may be
    FIG. 5 is a ?oWchart of one embodiment of a process for       40   transferred to the non-volatile memory When the portable
  a portable memory apparatus. It should be noted that in              RAM drive is unplugged or about to be unplugged from the
  various embodiments of the methods described beloW, one              computer system.
  or more of the steps described may be performed                        At 509, the portable RAM drive may be poWered by an
  concurrently, in a different order than shoWn, or may be             internal poWer source to transfer data from the volatile
  omitted entirely. Other additional steps may also be per        45   memory to the non-volatile memory if the portable RAM
  formed as desired.                                                   drive is unplugged from the computer system before the data
    At 501, a portable RAM drive may be coupled to a                   from the volatile memory is transferred back to the non
  computer system. The portable RAM drive may be coupled               volatile memory.
  to the computer system through a connector on the portable              At 511, in one embodiment, an indicator may be used on
  RAM drive and a connector, such as, but not limited to, a            the portable RAM drive to indicate When data stored in the
  USB connector, a ?reWire connector, and an ATA serial                volatile memory has been transferred to the non-volatile
  connector.                                                           memory. In one embodiment, the portable RAM drive may
    At 503, data may be copied from the non-volatile memory            not have an indicator. The indicator may function While the
  to the volatile memory in the portable RAM drive. In one             portable RAM drive is coupled to the computer system to
  embodiment, if the portable RAM drive has an internal           55   alert the user not to unplug the portable RAM drive until the
  poWer source, the computer system, or the portable RAM               data has been transferred from the volatile memory to the
  drive, may determine if the internal poWer source has                non-volatile memory. For eXample, the indicator may be
  sufficient poWer to transfer the data from the volatile              used if the portable RAM drive does not have an internal
  memory in the portable RAM drive back to the non-volatile            poWer source. If the portable RAM drive does not have the
  memory in the portable RAM drive if the portable RAM                 internal poWer source, the portable RAM drive may receive
  drive is unplugged from the computer system With data still          poWer through connector. After the portable RAM drive is
  in the volatile memory. As used herein, “transfer” may refer         plugged into the computer system, poWer from the computer
  to copying data to another memory medium Without erasing             system may alloW the portable RAM drive to transfer data
  data in an originating memory medium or making changes               from the non-volatile memory to the volatile memory. In one
  to data stored in another memory medium to re?ect changes       65   embodiment, the portable RAM drive may need to stay
  in the data on the originating memory medium. Other                  plugged into the computer system after the user is through
  transfers are also contemplated. If the internal poWer source        using the portable RAM drive to transfer data from volatile
Case 8:21-cv-01040-JVS-ADS Document 1-3 Filed 06/11/21 Page 10 of 11 Page ID #:72


                                                         US 6,920,527 B2
                                  5                                                                        6
   memory to non-volatile memory. In one embodiment, if the                 electrical, electromagnetic, or digital RF signals, conveyed
   portable RAM drive does not have an internal poWer source,               via a communication medium such as a netWork and/or a
   the indicator light may indicate to a user that the portable             Wireless link.
   RAM drive needs to remain in the computer system until the                  Further modi?cations and alternative embodiments of
   data from the volatile memory has been transferred to the                various aspects of the invention may be apparent to those
   non-volatile memory. In one embodiment, When the data                    skilled in the art in vieW of this description. Accordingly, this
   from the volatile memory has been transferred to the non                 description is to be construed as illustrative only and is for
   volatile memory, and the portable RAM drive no longer                    the purpose of teaching those skilled in the art the general
   needs poWer to maintain the data in the volatile memory, the             manner of carrying out the invention. It is to be understood
   indicator may turn off to indicate to the user that it is safe to   10   that the forms of the invention shoWn and described herein
   remove the portable RAM drive.                                           are to be taken as the presently preferred embodiments.
     Other uses of the indicator are also contemplated. For                 Elements and materials may be substituted for those illus
   eXample, in one embodiment, the portable RAM drive may                   trated and described herein, parts and processes may be
   use an internal poWer source and an indicator light. For                 reversed, and certain features of the invention may be
   eXample, the indicator light may turn on When the portable          15   utiliZed independently, all as Would be apparent to one
   RAM drive is ?rst plugged into the computer system if the                skilled in the art after having the bene?t of this description
   internal poWer source in the portable RAM drive has not                  of the invention. Changes may be made in the elements
   been recharged to a level suf?cient to poWer the portable                described herein Without departing from the spirit and scope
   RAM drive for transferring data from the volatile memory to              of the invention as described in the folloWing claims.
   the non-volatile memory When the portable RAM drive is                     What is claimed is:
   unplugged from the computer system. The indicator light                    1. Aportable memory apparatus, comprising:
   may turn off When the internal poWer source has suf?cient                  a housing;
   poWer. The turned off indicator light may indicate that the                a memory controller comprised in the housing;
   computer system is noW accessing the data through the
                                                                              a volatile memory coupled to said memory controller
   volatile memory on the portable RAM drive. In one 25
   embodiment, the indicator light may also be used to indicate
                                                                                 comprised in the housing;
   When the internal poWer source is being used to transfer the               a non-volatile memory coupled to said memory controller
   data from the volatile memory to the non-volatile memory.                     comprised in the housing;
   In one embodiment, the indicator light may ?ash to indicate                a connector positioned on the housing, Wherein said
   a problem With the portable RAM drive (e.g., the internal                    connector couples said portable memory apparatus to a
   poWer source is not charging properly). The user may be                       computer system When said connector is plugged into
   able to back up the data on the portable RAM drive before                    said computer system; and
   the problem causes a loss of data. Other uses of the indicator             Wherein, When said connector couples said portable
   light may also be Within the scope of the invention.                          memory apparatus to said computer system, said
     At 513, in one embodiment, the portable RAM drive may             35        memory controller chip copies data from said non
   be restrained in the computer system until the data in the                    volatile memory to said volatile memory, and said
   volatile memory has been transferred to the non-volatile                      computer system accesses said data in said volatile
   memory. For eXample, in one embodiment, the portable                          memory through said connector.
   RAM drive may not have an internal poWer source, but may                   2. The portable memory apparatus of claim 1, further
   receive poWer from the computer through the connector. As           40   comprising an internal poWer source coupled to said por
   the portable RAM drive is inserted into the computer                     table memory apparatus.
   system, the restraining device may hold the portable RAM                    3. The portable memory apparatus of claim 2, Wherein
   drive onto the computer system. When the user is ?nished                 said internal poWer source poWers said portable memory
   using the portable RAM drive, the restraining device may                 apparatus When said portable memory apparatus is
   prevent the user from removing the portable RAM drive               45   unplugged from said computer system, said portable
   before the data is transferred from the volatile memory to the           memory apparatus copies data from said volatile memory to
   non-volatile memory. In one embodiment, the restraining                  said non-volatile memory When said portable memory appa
   device may disengage after the data has been backed up on                ratus is unplugged from said computer system.
   the non-volatile memory. In one embodiment, if the portable                 4. The portable memory apparatus of claim 2, Wherein
   RAM drive does not have an internal poWer source, the data               said internal poWer source is rechargeable through said
   in the volatile memory may be lost if the portable RAM                   connector.
   drive is removed from the computer system before the data                  5. The portable memory apparatus of claim 4, Wherein
   is transferred from the volatile memory to the non-volatile              said internal poWer source comprises a battery or a capacitor.
   memory.                                                                     6. The portable memory apparatus of claim 1, Wherein
      In one embodiment, the portable RAM drive may have an            55   said memory controller chip transfers said non-volatile
   internal poWer source and a restraining device. For eXample,             memory With data Written to said volatile memory from said
   the restraining device may engage When the computer is                   computer system While said portable memory apparatus is
   accessing the data on the volatile memory. Other reasons for             coupled to said computer system.
   having a restraining device With an internal poWer source                  7. The portable memory apparatus of claim 6, further
   may also be Within the scope of the invention.                           comprising an indicator coupled to said portable memory
     Various embodiments may further include receiving or                   apparatus, Wherein said indicator indicates When data stored
   storing instructions and/or information implemented in                   in said volatile memory is being transferred to said non
   accordance With the foregoing description upon a carrier                 volatile memory.
   medium. Suitable carrier media may include storage media                    8. The portable memory apparatus of claim 6, further
   or memory media such as magnetic or optical media, e.g.,            65   comprising a restraint device coupled to said portable
   disk or CD-ROM, random access memory, or other memory,                   memory apparatus, Wherein said restraint device restrains
   as Well as transmission media or RF signals such as                      said portable memory apparatus from being removed from
Case 8:21-cv-01040-JVS-ADS Document 1-3 Filed 06/11/21 Page 11 of 11 Page ID #:73


                                                       US 6,920,527 B2
                                 7                                                                   8
   said computer system until data stored in said volatile               updating said non-volatile memory With data from said
   memory has been transferred to said non-volatile memory.                volatile memory.
      9. The portable memory apparatus of claim 1, Wherein               16. The method of claim 15, further comprising:
   said volatile memory is selected from a group consisting of
   FPM DRAM, EDO DRAM, SDRAM, RDRAM, and                                 poWering said portable memory apparatus With an internal
   SRAM.                                                                   poWer source coupled to said portable memory
      10. The portable memory apparatus of claim 1, Wherein                apparatus, When said portable memory apparatus is
   said connection is selected from a group consisting of USB              unplugged from said computer system, to transfer said
   connector, ?reWire connector, and ATA serial connector.                 non-volatile memory With data from said volatile
      11. The portable memory apparatus of claim 1, further         10     memory.
   comprising an outer impact resistant shell.
      12. The portable memory apparatus of claim 1, Wherein              17. The method of claim 15, further comprising:
   said portable memory apparatus does not have any moving               recharging an internal poWer source coupled to said
   parts.                                                                  portable memory apparatus.
      13. The portable memory apparatus of claim 1, Wherein              18. The method of claim 15, further comprising:
   said memory controller chip copies data from said non            15
   volatile memory to said volatile memory after an internal             indicating When data stored in said volatile memory has
   poWer source has been recharged through said connection,                been transferred to said non-volatile memory.
   that said internal poWer source has sufficient poWer to               19. The method of claim 15, further comprising:
   transfer data from said volatile memory to said non-volatile          restraining said portable memory apparatus in said com
   memory if said portable memory apparatus is unplugged                    puter system until said data stored in said volatile
   from said computer system before said volatile memory is
   transferred to said non-volatile memory, Wherein, until said            memory has been transferred to said non-volatile
   internal poWer source recharges to said sufficient power, said          memory.
   computer system accesses said data on said non-volatile               20. The method of claim 15, further comprising:
   memory through said connector.                                   25   copying said data from said non-volatile memory to said
     14. The portable memory apparatus of claim 1,                         volatile memory after an internal poWer source has
     Wherein said housing comprises a material selected from
        ABS plastic and polycarbonate.                                     been recharged through said connection, such that said
     15. A method, comprising:                                             internal poWer source has sufficient poWer to transfer
     coupling a portable memory apparatus to a computer                    data from said volatile memory to said non-volatile
       system, Wherein said portable memory apparatus com                  memory if said portable memory apparatus is
       prises a memory controller chip, a non-volatile                     unplugged from said computer system before said
        memory, and a volatile memory;                                     volatile memory is transferred to said non-volatile
     copying data from said non-volatile memory to said                    memory, Wherein, until said internal poWer source
       volatile memory using said memory controller chip;           35     recharges to said sufficient poWer, said computer sys
     accessing said data in said volatile memory using said                tem accesses said data on said non-volatile memory
       computer system through a connector coupled to said                 through said connector.
       portable memory apparatus and said memory controller
        chip; and
